EXHIBIT 99.1 Welcome to the CFS Bancorp, Inc. 2011 Annual Meeting Thomas F. Prisby Chairman & CEO This presentation contains certain forward-looking statements and information relating to the Company that is based on the beliefs of management as well as assumptions made by and information currently available to management.These forward-looking statements include but are not limited to statements regarding successful execution of the Company’s strategy and its Strategic Growth and Diversification Plan, current regulatory capital and equity ratios, diversification of the loan portfolio, deepening client relationships, levels of core deposits, non- performing asset levels, credit-related costs, revenue growth and levels of earning assets, general economic and competitive conditions nationally and within its core market area, cost savings initiatives, levels of provision for the allowance for loan losses and charge-offs, loan and deposit growth, interest on loans, asset yields and cost of funds, net interest income, net interest margin, non-interest income, non-interest expense, interest rate environment, and other risk factors identified in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, and other filings with the Securities and Exchange Commission.In addition, the words “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “intend,” “should,” and similar expressions, or the negative thereof, as well as statements that include future events, tense, or dates, or are not historical or current facts, as they relate to the Company or the Company’s management, are intended to identify forward-looking statements.Such statements reflect the current views of the Company with respect to future events and are subject to certain risks, uncertainties, assumptions, and changes in circumstances.Forward- looking statements are not guarantees of future performance or outcomes, and actual results or events may differ materially from those included in these statements.The Company does not intend to update these forward-looking statements unless required to under the federal securities laws. Economic Environment Weak housing markets Large inventory of unsold properties High local unemployment Rising energy costs Constrained small business growth Weak government policy State taxation and budget issues Banking industry consolidation through closures and mergers Dodd-Frank Act Signed into law July 21, 2010 800+ page document Will result in an estimated 5,000 pages of new legislation Regulatory Environment Office of Thrift Supervision to be consolidated into the Office of the Comptroller of the Currency on July 21, 2011 Examination costs and deposit insurance premiums have increased from $400,000 in 2008 to $2.5 million in 2010 Right People in the Right Place Leadership Organization Technology Tools Sales Management Performance Training Strategic Growth & Diversification Four Key Long-Term Objectives Reduce non-performing assets Align costs with anticipated future asset base Grow while diversifying by targeting small and mid-sized business owners for relationship banking opportunities Expand and deepen relationships with clients Stock Performance Sources:SNL, Bloomberg 4/21/2011 Stock Performance Sources:SNL, Bloomberg 4/21/2011 Stock Performance Sources:SNL, Bloomberg 4/21/2011 Value Perspective Business transformation well underway Experienced management team in place Executing on Strategic Growth & Diversification Plan Significant insider ownership aligned with shareholders NEOs & Directors: 16.4% 401(k) Plan: 8.8% Valuation Opportunity Substantial discount to tangible book value per share 2011 Best Place to Work Daryl D. Pomranke President & COO Strategic Growth & Diversification Four Key Long-Term Objectives Reduce non-performing assets Align costs with anticipated future asset base Grow while diversifying by targeting small and mid-sized business owners for relationship banking opportunities Expand and deepen the Company’s relationships with its clients by meeting a higher percentage of the client’s financial needs Execution Status of the Strategic Growth & Diversification Continue to execute the plan Major investments in people and infrastructure complete Performance management system fully implemented in the sales business units Investor presentations conducted with large current shareholders, prospective shareholders, and all employees Reduce Non-Performing Assets Syndications & Purchased Loans Retail & Commercial direct originations have held up well Never originated Subprime, Alt-A, or Option ARMs Non-Performing Assets Non-Performing Loans vs. OREO Ongoing NPA Remediation Proactive Problem Asset Management Weekly review of delinquencies by Asset Management Committee Action plan review for all loans graded watch or worse Impairment analysis prepared quarterly on all NPLs greater than $750,000 Loan grade validation for all loans 30-days past due All performing past due loans reviewed Monthly management reports prepared for Board of Directors Improved Credit/Underwriting Process Hired new SVP Senior Credit Officer in December 2007 Hired new VP Credit Manager in July 2008 4 new Credit Analysts added since December New Credit Policy implemented in early 2008 Developed new loan grading matrix utilizing objective attribute analysis in mid-2009 # of NPAs -91 6 8 3 Align Cost Structure Improve Efficiency Ratio Overall FTE headcount reduced from 360 in 2006 to 322 currently Cost reduction initiatives targeting $1.2 million of core expenses Operating contract negotiations Salary freeze 2010 Paper to electronic statement conversion Operations Center relocation/consolidation Remote Deposit Capture Construction of three new branches postponed Review opportunities for additional ancillary fee income sources (e.g. mortgage banking, wealth management) Grow While Diversifying Growth Results in Targeted Segments 62% increase in targeted growth segments since Q1 2007 C&I increased 134% Multifamily increased 72% Owner Occupied CRE increased 28% Strategic Shift in Portfolio 31% reduction in targeted shrinkage segments since Q1 2007 Commercial participation loans reduced 72% Commercial construction & development loans reduced 64% Results of Commercial Loan Portfolio Diversification Plan Targeted Growth segments are up from 30% to 51% of the portfolio Targeted Shrinkage categories are down from 70% to 49% of the portfolio Expand and Deepen Relationships Focus on Business Relationships Business Banking Group reorganized to drive growth New EVP Sales Management hired in 2008 14 new Relationship Managers hired Average tenure of 20+ years Expertise in C&I and Multifamily lending Regional partnerships formed between Retail and Business Banking teams with shared goals and incentives Performance Management Program Power of Personal Performance (PoPP) Primary focus on sales activities and behaviors Utilization of balance scorecards to track activities Coaching sessions, check-ins, skill builders, and skip coaching Improved outcomes and employee satisfaction Focus on Business Relationships Focus on small-sized and medium-sized businesses Significantly grow C&I relationships Increase Multifamily and Owner-Occupied CRE as a share of Commercial Loans Increase business deposits to generate relationships and fund growth IT platform provides competitive advantage in Cash Management opportunities Focus on Business Relationships Proactive prospecting Feet on the street - experienced teams now in their markets Trusted Advisor approach vs. transactional lending Incentives more heavily weighted for deposit gathering vs. loan production Non-Municipal Business Deposits Total Deposits Total Borrowed Funds Impact of Core Deposits Path Forward Continue execution of Strategic Growth & Diversification Plan Focus on Northwest Indiana and South Suburban Chicago markets Experienced senior management, sales, and credit teams in place Improving reputation in our markets as business bankers Ongoing bank consolidation provides growth opportunities Thomas F. Prisby Chairman & CEO
